42 F.3d 1403
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David K. JOHNSTON, Defendant-Appellant.
No. 94-10321.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1994.*Decided Dec. 6, 1994.

Before:  GOODWIN, FARRIS, and POOLE, Circuit Judges.


1
MEMORANDUM**


2
David Keith Johnston was sentenced pursuant to a plea bargain to 137 months in custody following his guilty plea to one count of a four count indictment arising out of his flying a plane load of marijuana from Mexico to Arizona.  The government successfully appealed the original sentence on the ground that the trial court had refused to treat two prior marijuana convictions as a basis for classifying Johnston as a career offender under Sentencing Guideline 4B1.2, and the case was remanded for resentencing.  (C.A. No. 91-10291, unpublished memorandum decision dated August 24, 1994.)


3
On remand the court adopted the presentence report calculation of the offense level and criminal history with a sentencing range of 168 to 210 months, and sentenced Johnston to the low number of 168 months.  This time Johnston appeals, contending that he should have been awarded a downward adjustment for acceptance of responsibility.


4
The government defends the challenged sentence on two grounds:  (1) The plea bargain waived Johnston's right to appeal any sentence of 188 months or less, and accordingly the appeal should be dismissed;  and (2) Even if the trial court had awarded a departure for acceptance of responsibility, the guideline range would have been from 151 to 188 months, and the sentence imposed was well within any possible adjusted offense level and range.  The sentence imposed and appealed from was also 20 months below the cap that had been negotiated and bargained for in the plea agreement.


5
The waiver of appeal was voluntarily made, and was consistent with United States v. Navarro-Botello, 912 F.2d 318, 320 (9th Cir.1990), cert. denied, 112 S.Ct. 1488 (1992).  We need not reach the second ground argued by the government.


6
The judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3